Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 02/10/2021.  In the Amendment, applicant amended claims 1, 4-7, 11, 14-16 and 19-20.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 1-20 and withdraws 35 U.S.C § 112(b), second paragraph rejection to claims 1-20.
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 11/11/2020 has been considered (see form-1449, MPEP 609).

Examiner Note:
The case would be allowable if the applicant further clarify the detailing of each steps in the independent claims 1, 11 and 16. The examiner suggests the applicant to contact the examiner and work together in order to move the case into better position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US PGPUB 2014/0366045, hereinafter West), in view of Wells et al. (US PGPUB 2017/0346875, hereinafter Wells) and further in view of Brasher et al. (US Patent 6,895,586 hereinafter Brasher).
As per as claim 1, West discloses:
 A computing system, comprising:
a server implemented using a memory and a processor communicatively coupled to a data repository and configured to store a data in the data repository (West, e.g., [0021]), wherein the server is configured to perform operations comprising:
 	receiving as input a dynamic schema, the dynamic schema comprising a dynamic object, wherein the dynamic object is representative of information stored in at least one server object (West, e.g., figs. 2 and 4, associating with texts 
 	providing an application programming interface (API) to interface with the dynamic object based on the dynamic schema (West, e.g., figs. 2 and 4, associating with texts description,  [0008-0010] and [0028-0030], “…API set schema…allow extensions to the schema to be installed, read in at boot time and added to the base schema created during the build…”); 
receiving a call to the API; and
 	retrieving a result when the dynamic object is executed via a call to the API, wherein retrieving the result comprises loading the server object or a portion of the server object into a memory of the server only after the call to the API  has been made (West, e.g., [abstract], [0008-0010], [0063-0067] “…API set schema may be loaded into system memory …A set of API set schema extensions binaries may also be loaded into system memory at boot time. At a second time, the API set schema extensions may be merged into the base API set schema on a dynamic as-needed basis...”).
	To make records clearer regarding to the language of “interface with the dynamic object based on the dynamic schema” and receiving a call to the API; (although as stated above, West functional disclose interface with the dynamic object based on the dynamic schema).
 	However Wells, in an analogous art, discloses “interface with the dynamic object based on the dynamic schema” (Wells, [0022-0025], [0075], [0122], “…APIs eceiving a call to the API (Wells, [0023-0025], [0075], [0122], “API calls as a path through the graph, which may allow for generation of API calls without manually generating APIs for each variation of a function that can be invoked in a system. Further, by deploying APIs using object schemas, a system generally allows for dynamic extension of the API by adding new object schemas to an existing group of object schemas…”) and further see [0027-0030], “…graphical user interface (GUI) elements that allow a user to request data from application servers 150 (in server locations 140) via application gateway 130 or directly from a specific application server 150. Based on the selections received from user interface 122, client device 120 can generate a query…Client device 120 may generate the query using a query format supported by application gateway 130 or a specific application server 150. For example, client device 120 may format the query as a RESTful query, a Graph query, a custom query language…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Wells and West to optimize queries based on relationships between different nodes identified in a graph projection of an API to reduce a number of queries generated for a request, reduce a number of systems 
	The combination of Wells and West disclose retrieving the result (Wells, e.g., [abstract], [0004-0006] and [0042-0044], “…API service 132 can determine that a set of subqueries includes queries for commonly requested data by comparing the nodes identified in a request to a query…result return by another subquery…”), but to further clarify the language of “retrieving a result when the dynamic object is executed via a call to the API, wherein retrieving the result comprises loading the server object or a portion of the server object into a memory of the server only after the call to the API  has been made.”
 However Brasher, in an analogous art, discloses “retrieving a result when the dynamic object is executed via a call to the API, wherein retrieving the result comprises loading the server object or a portion of the server object into a memory of the server only after the call to the API has been made.” (Brasher, e.g., [col. 4, lines 32-67], “…Each of the plurality of objects may follow at least one of the one or more schemas… The schemas may be configured to support dynamic type checking of operations performed on the objects…the application programming interface may enable applications such as agent applications to perform a variety of functions. The application programming interface may enable a first application to share a plurality of objects stored in a hierarchical namespace with a plurality of other applications” and (fig. 5, associating with texts description, [col. 12, lines 7-67], “…application programming interface (API) that allows components to publish and retrieve information…persistent caching of events…”), (retrieving file/object/data into a Brasher, Wells and West to user retrieving information which allow user to monitor the capture data from one or more of the computer systems to archiving in better manage data in the database system (Brasher, e.g., [col. 3, lines 42-67]).
	
As per as claim 2, the combination of Brasher, Wells and West disclose:
The computing system of claim 1, wherein the dynamic schema is configured to retrieve the result by using a single endpoint (West, e.g., figs. 2 and 4, associating with texts description, [0008-0010] and [0028-0030]) and (Wells, [0022-0025], [0075], [0122]).

As per as claim 3, the combination of Brasher, Wells and West disclose:
The computing system of claim 1, wherein the at least one server object comprises a database table, and wherein the dynamic object includes one or more fields representative of one or more columns of the database table (Wells, e.g., [0003], [0021-0024]) and (West, e.g., [0051]).

As per as claim 4, the combination of Brasher, Wells and West disclose:
The computing system of claim 1, wherein the dynamic schema comprises a graphical query language-based schema (Wells, e.g., [0027] and [0072]).

As per as claim 5, the combination of Brasher, Wells and West disclose:
The computing system of claim 4, wherein the dynamic schema includes one or more objects inheriting from a graphical query language class (Wells, e.g., [0027] and [0072]).

As per as claim 6, the combination of Brasher, Wells and West disclose:
The computing system of claim 5, wherein the one or more objects comprises a graphical query language dynamic schema object configured to provide the API to interface with the dynamic object (Wells, [0022-0027], [0072-0075], [0122]) and (West, e.g., figs. 2 and 4, associating with texts description, [0008-0010] and [0028-0030]).

As per as claim 7, the combination of Brasher, Wells and West disclose:
The computing system of claim 6, wherein the a graphical query language dynamic schema object provides a listener interface configured to dynamically reload the dynamic object into the memory if the dynamic object has undergone a change in its structure (Wells, [0022-0027], [0072-0075], [0122]) and (West, e.g., figs. 2 and 4, associating with texts description, [0008-0010] and [0028-0030]).

As per as claim 8, the combination of Brasher, Wells and West disclose:
The computing system of claim 1, wherein the dynamic schema comprises a static or immutable object, and wherein the server is configured to load the static object into the memory upon startup (West, e.g., figs. 2 and 4, associating with texts description,  [0009-0010], “…loading a dynamic runtime API set schema for a set of applications…”) and further see [0034-0038]).

As per as claim 9, the combination of Brasher, Wells and West disclose:
The computing system of claim 1, wherein the dynamic schema is configured to determine a provider for the dynamic object based on a type for the dynamic object and wherein the result is retrieved based on the provider (Wells, e.g., [0054], [0066] and [0091] disclose type of object for the dynamic) and further see (West, e.g., [0035], [0045], [0047] and [0055]).

As per as claim 10, the combination of Brasher, Wells and West disclose:
The computing system of claim 1, wherein retrieving the result when the dynamic object is executed via a call to the API comprises communicating a a graphical query language-based query object via the API, and wherein the query object comprises one or more fields to be provided by the result (Wells, [0022-0027], [0072-0075], [0122]) and (West, e.g., figs. 2 and 4, associating with texts description, [0008-0010] and [0028-0030]).

Claims 11-16 are essentially the same as claims 1-10 except that they set forth the claimed invention as a method rather a system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-10.

Claims 15-20 are essentially the same as claims 1-10 except that they set forth the claimed invention as computer readable medium rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-10.

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 02/10/2021 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to dynamic retrieving a result after the user request through the API.

a.	Sathe et al., (US PGPUB 2007/0033441, hereinafter Sathe) “System for and method of multi-location test execution
Sathe teaches dynamic data and dynamic data content object (e.g., para [0159]).
Sathe further teaches API to interface dynamic object (paras [0080-0086]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163